Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 5, 2003, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was ineligible for unemployment insurance benefits because he was not totally unemployed. The record establishes that claimant owned and operated a government inspected chinchilla farm with two part-time employees. When not employed in the construction business as a heavy equipment operator, claimant worked six to eight hours a day on the farm caring for the chincillas and constructing cages for them. Claimant also was the signatory on the business checking account. The business advertised the sale of chinchillas to various businesses, research facilities and individuals and also maintained an Internet Web site. Although *732claimant maintains that the business was not profitable, he nevertheless offset the farm expenses against his personal income taxes. In view of the foregoing, and given that claimant stood to gain financially through the tax deduction, we find no reason to disturb the Board’s decision (see Matter of Helm [Commissioner of Labor], 304 AD2d 943 [2003]; Matter of Shaffer [Roberts], 96 AD2d 621 [1983]).
Cardona, EJ., Crew III, Feters, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.